Citation Nr: 0420844	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  95-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as stress).

2.  Entitlement to service connection for left hip arthritis.

3.  What evaluation is warranted for allergic rhinitis, from 
September 1, 1993?

4.  What evaluation is warranted for the residuals of a right 
ankle fracture, from September 1, 1993?

5.  What evaluation is warranted for right knee arthritis, 
from September 1, 1993?

6.  What evaluation is warranted for left knee arthritis, 
from September 1, 1993?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had over 24 years of active 
duty service and retired in August 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the January 1995 notice of disagreement 
appears to be raising the issues of entitlement to service 
connection for a left ankle condition and a right hip 
condition.  Additionally, in January 2000, the veteran raised 
claims of entitlement to increased ratings for cervical 
arthritis, and arthritis of the wrists and hands.  These are 
new claims in the sense that appeals to the initial ratings 
assigned in July 1994 were not perfected.  In addition, in a 
February 2002 letter addressed to the White House, the 
claimant raised, among other matter, issues pertaining to the 
back.  Finally, an April 2002 statement raised claims 
pertaining to unspecified disorders due to Agent Orange 
exposure and a prostate condition.  As all of these matters 
are not certified or developed for appellate review, they are 
referred to the RO, in order to allow the RO to seek 
clarification from the claimant as to the claims which he is 
raising, and to have the RO address each issue in a rating 
decision.    

In his May 1995 VA Form 9 the veteran indicated that he 
wished to appear at a hearing before a member of the Board.  
In the accompanying attachments to the VA Form 9, he 
explained that although he wished to appear at a hearing 
before the Board, he could not do so.  Subsequently, the RO 
sent him numerous letters, requesting that he clarify his 
desires for a hearing.  Letters dated in July 1997, January 
1998, and May 1998 advised the claimant that unless the RO 
received clarification from him as to his desires for a 
hearing the RO would assume that he did not wish to have a 
hearing.  The claimant did not respond.  In addition, an 
August 2003 letter from the RO advised the claimant that a 
personal hearing had been scheduled for him in September 
2003.  A handwritten note on this letter indicates that the 
claimant's representative advised that a hearing should not 
be rescheduled.  It is clear to the Board, based on the above 
records, that the claimant does not desire to have any type 
of hearing.  Therefore, the Board will proceed with 
consideration of the issues on appeal.  

The issues of what evaluation is warranted for allergic 
rhinitis, residuals of a right ankle fracture, and right knee 
arthritis, from September 1, 1993, are addressed in the 
REMAND portion of the decision below.  To the extent that 
this appeal is remanded, it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACTS

1.  The veteran does not have a acquired psychiatric disorder 
that is related to service.

2.  The veteran does not have left hip arthritis that is 
related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated in-
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  Left hip arthritis was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Under 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), VA has an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  In the present 
case, a substantially complete application was received in 
September 1993.  In July 1994, the RO rendered a decision on 
the issues at hand.  

The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  This claim was 
originally adjudicated before the VCAA became law.  Hence, it 
would have been impossible for VA to comply with the VCAA 
prior to the 1994 rating decision.  It is further noted that 
the RO subsequently provided notice of the VCAA to the 
claimant, including the duty to notify him of the evidence he 
must provide, and the evidence that VA would obtain on his 
behalf.  That notice was provided in correspondence dated in 
April 2002.  Additional correspondence dated in February 2004 
provided him with other opportunities to submit evidence.  
These letters, along with the statement of the case (SOC) and 
the supplemental statements of the case (SSOCs) notified the 
appellant what evidence VA had secured, what evidence was 
still required, and provided notice of who was responsible 
for securing that evidence.  This correspondence, as well as 
the SOC and SSOCs, further apprised him of VA actions in this 
case.  

It is noted that 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided at the time 
that, or immediately after, the Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  Obviously, this was not possible since the 
application was received prior to the enactment of the VCAA.  
On the other hand, it is noted that the RO issued VCAA 
letters, and additional SSOCs.  

The Board finds that the veteran was provided every 
opportunity to submit evidence and to attend a hearing.  
While the VCAA letters were accomplished subsequent to the 
1994 rating decision, the claimant was nevertheless provided 
with notice of the appropriate law and regulations.  He was 
provided with notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Under the facts of this 
case, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect, and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Chronic diseases, such as 
arthritis and psychoses, which become manifest to a degree of 
10 percent or more within one year of separation from 
service, will be considered to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts, in essence, that as a result of service, 
he suffers from what he describes as stress.  While stress 
itself is not a disability for which service connection can 
be granted, the claimant has been evaluated to determine if 
he has a mental disability for which service connection may 
be awarded.  See 38 C.F.R. § 4.130 (2003) (The nomenclature 
used by the VA must be consistent with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  An October 1993 VA 
examination, however, found no evidence of a mental or 
psychiatric disorder.  

The Board notes that during active duty service, the claimant 
was placed on permanent profile precluding his participation 
in airborne operations because he had developed a phobia of 
jumping.  Otherwise, there is no reference in the service 
medical records for treatment or diagnosis of an acquired 
psychiatric or mental disorder.  Clinical evaluation at the 
veteran's May 1993 retirement examination revealed that he 
was psychiatrically normal.  Given this, and given that there 
is no evidence that he suffers from an acquired psychiatric 
disorder that is related to service, the Board cannot award 
service connection and the appeal must be denied.  

Likewise, the service medical records do not show treatment 
for or diagnosis of left hip arthritis.  Post-service medical 
records include a February 1994 VA examination report, which 
lists a diagnosis of rule out degenerative joint disease of 
the left hip.  Radiological studies were ordered to determine 
in which joints the veteran had arthritis, and a March 1994 
bone scan did not show evidence of arthritis of the left hip.  

As the medical evidence of record does not indicate that the 
veteran has left hip arthritis, and since he has not 
submitted any evidence indicating that he has such a 
disability, the claim must be denied.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for left hip arthritis is denied.

REMAND

In an April 2002 letter, the RO notified the veteran of the 
changes under the VCAA.  In that letter, the RO provided 
notice of what the claimant needed to show in order to 
establish his claims for service connection.  The RO, 
however, did not provide notice of the law pertaining to the 
assignment of initial ratings.  A subsequent letter, dated in 
February 2004, also failed to address the law and regulation 
pertaining to the assignment of initial ratings.  That letter 
indicated that the claimant would have to show that the 
claimed disorders had increased in severity in order to 
establish entitlement to an increased rating.  As the issues 
pertaining to allergic rhinitis, right knee arthritis, and 
residuals of right ankle fracture involve the assignment of 
initial ratings, rather than entitlement to an increased 
rating, the Board is remanding these issues for preparation 
of appropriate notification letter.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In accordance with the VCAA, the RO must notify the claimant 
as to the information and evidence necessary to substantiate 
each claim.  VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio.  The RO 
must specifically advise the claimant of what evidence is 
necessary with regard to the assignment of ratings for 
allergic rhinitis, right knee arthritis, and right ankle 
fracture residuals since September 1, 1993.  The RO must also 
advise the claimant what evidence is still necessary to 
substantiate his claims, what specific portion of that 
evidence he must personally secure, and what specific portion 
of that evidence VA will secure on his behalf.  Finally, he 
must be told to submit all pertinent evidence in his 
possession.  38 U.S.C.A.§§ 5100, 5103; 38 C.F.R. § 3.159.  

In a July 1994 rating decision, the RO awarded the veteran 
service connection for arthritis of both knees.  In January 
1995, the veteran filed a notice of disagreement, raising 
concerns about the impact his right knee condition had on the 
left knee.  In subsequent statements, dated in February and 
April 2002, the claimant again raised concerns about his left 
knee condition.  While in June 2003, the RO issued a 
supplemental statement of the case (SSOC), indicating that 
the issues on appeal included arthritis of the knees, the 
Board notes that an appropriate statement of the case (SOC) 
has never been issued with regard to the left knee disorder.  
Rather, the RO simply combined, with the issue of arthritis 
of the right knee, arthritis of various other joints, to 
include the left knee (addressed as "arthritis of knees").  
Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of what evaluation is warranted for left knee 
arthritis, from September 1, 1993, must be remanded to the RO 
for the issuance of a statement of the case on that specific 
question.  See, also, 38 C.F.R. § 19.31 (2003).

With regard to the right knee disorder, an April 2002 VA 
treatment report references a radiological finding of 
possible loose bodies.  The referenced report, however, is 
not of record.  Another April 2002 VA treatment note 
indicates a diagnosis of rule out meniscal tear, but a later 
magnetic resonance imaging (MRI) scan reportedly was 
negative.  Unfortunately, the MRI report also is not of 
record.  An April 2002 VA examination report indicates that 
the claimant was to continue receiving physical therapy and 
treatment for his right knee.  Hence, on remand, the RO 
should obtain the radiological reports referenced above, and 
ensure that any outstanding treatment records, to include VA 
treatment records since May 2002, are obtained and associated 
with the claims file.  The RO should then schedule the 
claimant for a VA orthopedic examination to determine the 
current diagnosis and severity of the right knee disability.

With regard to the right ankle disorder, the medical evidence 
of record indicates that the veteran has surgical scars 
associated with the right ankle disability.  These scars have 
not, however, been evaluated under the new criteria for 
rating scars.  See 67 Fed. Reg. 49590-99 (July 31, 2002).  
Thus, this matter should be considered under both the old and 
the new rating criteria.  Further, the RO should address 
whether separate ratings are warranted for the scars.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board notes that report of an April 2002 VA 
joints examination indicates that the veteran had minimal 
restriction of the right ankle motion.  The examiner, 
however, did not define what was meant by a "minimal 
restriction."  This should be accomplished on orthopedic 
examination.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, to include that 
pertaining to the assignment of initial 
ratings, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO must issue a statement of the 
case addressing the issue of what 
evaluation is warranted for left knee 
arthritis, from September 1, 1993.  
Thereafter, the veteran and his 
representative will have a 60-day period 
within which to file a substantive 
appeal.  Only if this appeal is perfected 
in a timely manner will the Board 
exercise jurisdiction.

3.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all pertinent medical records 
(VA and private) not already associated 
with the claims file.  This should 
include the right knee radiology report 
referenced in an April 2002 VA treatment 
report, a 2002 MRI study conducted at St. 
Francis Hospital, and VA treatment 
records since May 2002.  If the veteran 
identifies any additional pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent 
records, those are to be obtained.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

4.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA orthopedic and skin examinations.  
The claims file must be provided to the 
examiners for review.  The examiners are 
advised that all necessary special 
testing must be accomplished.

a.  The veteran should undergo an 
orthopedic examination to determine 
the current severity of his right 
knee and right ankle disorders.  The 
examiner, in accordance with the 
latest AMIE worksheets for 
evaluating knee and ankle disorders, 
is to provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of any right knee and/or 
right ankle impairment.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.

b.  The veteran should be scheduled 
for a VA skin examination to 
determine the nature and extent of 
the scars associated with the right 
ankle impairment.  The examiner, in 
accordance with the latest AMIE 
worksheet for scars, is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any ankle 
scars.  The RO must also request 
that an evaluation of the scars be 
accomplished in accordance with the 
old rating criteria.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



